
	

115 HR 2742 : Modernizing the Interstate Placement of Children in Foster Care Act
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		H. R. 2742
		IN THE SENATE OF THE UNITED STATES
		June 21, 2017ReceivedAN ACT
		To amend title IV of the Social Security Act to require States to adopt an electronic system to
			 help expedite the placement of children in foster care or guardianship, or
			 for adoption, across State lines, and to provide funding to aid States in
			 developing such a system, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Modernizing the Interstate Placement of Children in Foster Care Act. 2.FindingsThe Congress finds that—
 (1)when a child in foster care cannot return safely home, the child deserves to be placed in a setting that is best for that child, regardless of whether it is in the child’s State or another State;
 (2)the Interstate Compact on the Placement of Children (ICPC) was established in 1960 to provide a uniform legal framework for the placement of children across State lines in foster and adoptive homes;
 (3)frequently, children waiting to be placed with an adoptive family, relative, or foster parent in another State spend more time waiting for this to occur than children who are placed with an adoptive, family, relative, or foster parent in the same State, because of the outdated, administratively burdensome ICPC process;
 (4)no child should have to wait longer to be placed in a loving home simply because the child must cross a State line;
 (5)the National Electronic Interstate Compact Enterprise (NEICE) was launched in August 2014 in Indiana, Nevada, Florida, South Carolina, Wisconsin, and the District of Columbia, has since expanded into Illinois, Virginia, Rhode Island, California, Alaska, Nebraska, and Georgia, and is expected to be expanded into additional States to improve the administrative process by which children are placed with families across State lines;
 (6)States using this electronic interstate case-processing system have reduced administrative costs and the amount of staff time required to process these cases, and caseworkers can spend more time helping children instead of copying and mailing paperwork between States;
 (7)since NEICE was launched, placement time has decreased by 30 percent for interstate foster care placements; and
 (8)on average, States using this electronic interstate case-processing system have been able to reduce from 24 business days to 13 business days the time it takes to identify a family for a child and prepare the paperwork required to start the ICPC process.
			3.State plan requirement
 (a)In generalSection 471(a)(25) of the Social Security Act (42 U.S.C. 671(a)(25)) is amended— (1)by striking provide and insert provides; and
 (2)by inserting , which in the case of a State other than the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, and American Samoa, not later than October 1, 2027, shall include the use of an electronic interstate case-processing system before the first semicolon.
 (b)Exemption of Indian tribesSection 479B(c) of such Act (42 U.S.C. 679c(c)) is amended by adding at the end the following:  (4)Inapplicability of State plan requirement to have in effect procedures providing for the use an electronic interstate case-processing systemThe requirement in section 471(a)(25) that a State plan provide that the State shall have in effect procedures providing for the use of an electronic interstate case-processing system shall not apply to an Indian tribe, tribal organization, or tribal consortium that elects to operate a program under this part..
			(c)Effective date
 (1)In generalThe amendments made by subsection (a) shall take effect on the first day of the first calendar quarter beginning on or after the date of the enactment of this Act, and shall apply to payments under part E of title IV of the Social Security Act for calendar quarters beginning on or after such date.
 (2)Delay permitted if state legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than legislation appropriating funds) is required in order for a State plan developed pursuant to part E of title IV of the Social Security Act to meet the additional requirement imposed by the amendments made by subsection (a), the plan shall not be regarded as failing to meet any of the additional requirements before the first day of the first calendar quarter beginning after the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the preceding sentence, if the State has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.
				4.Funding for the development of an electronic interstate case-processing system to expedite the
			 interstate placement of children in foster care or guardianship, or for
 adoptionSection 437 of the Social Security Act (42 U.S.C. 629g) is amended by adding at the end the following:
			
				(g)Funding for the development of an electronic interstate case-Processing system To expedite the
			 interstate placement of children in foster care or guardianship, or for
			 adoption
 (1)PurposeThe purpose of this subsection is to facilitate the development of an electronic interstate case-processing system for the exchange of data and documents to expedite the placements of children in foster, guardianship, or adoptive homes across State lines.
 (2)RequirementsA State that seeks funding under this subsection shall submit to the Secretary the following information:
 (A)A description of the goals and outcomes to be achieved, which goals and outcomes must result in— (i)reducing the time it takes for a child to be provided with a safe and appropriate permanent living arrangement across State lines;
 (ii)improving administrative processes and reducing costs in the foster care system; and (iii)the secure exchange of relevant case files and other necessary materials in real time, and timely communications and placement decisions regarding interstate placements of children.
 (B)A description of the activities to be funded in whole or in part with the funds, including the sequencing of the activities.
 (C)A description of the strategies for integrating programs and services for children who are placed across State lines.
 (D)Such other information as the Secretary may require. (3)Funding authorityThe Secretary may provide funds to a State that complies with paragraph (2). In providing funds under this section, the Secretary shall prioritize States that are not yet connected with the electronic interstate case-processing system referred to in paragraph (1).
 (4)Use of fundsA State to which funding is provided under this subsection shall use the funding to support the State in connecting with, or enhancing or expediting services provided under, the electronic interstate case-processing system referred to in paragraph (1).
 (5)EvaluationsNot later than 1 year after the final year in which funds are awarded under this subsection, the Secretary shall submit to the Congress, and make available to the general public by posting on a website, a report that contains the following information:
 (A)How using the electronic interstate case-processing system developed pursuant to paragraph (4) has changed the time it takes for children to be placed across State lines.
 (B)The number of cases subject to the Interstate Compact on the Placement of Children that were processed through the electronic interstate case-processing system, and the number of interstate child placement cases that were processed outside the electronic interstate case-processing system, by each State in each year.
 (C)The progress made by States in implementing the electronic interstate case-processing system. (D)How using the electronic interstate case-processing system has affected various metrics related to child safety and well-being, including the time it takes for children to be placed across State lines.
 (E)How using the electronic interstate case-processing system has affected administrative costs and caseworker time spent on placing children across State lines.
 (6)Data integrationThe Secretary, in consultation with the Secretariat for the Interstate Compact on the Placement of Children and the States, shall assess how the electronic interstate case-processing system developed pursuant to paragraph (4) could be used to better serve and protect children that come to the attention of the child welfare system, by—
 (A)connecting the system with other data systems (such as systems operated by State law enforcement and judicial agencies, systems operated by the Federal Bureau of Investigation for the purposes of the Innocence Lost National Initiative, and other systems);
 (B)simplifying and improving reporting related to paragraphs (34) and (35) of section 471(a) regarding children or youth who have been identified as being a sex trafficking victim or children missing from foster care; and
 (C)improving the ability of States to quickly comply with background check requirements of section 471(a)(20), including checks of child abuse and neglect registries as required by section 471(a)(20)(B)..
 5.Continuation of discretionary funding to promote safe and stable familiesSection 437(a) of the Social Security Act (42 U.S.C. 629g(a)) is amended by striking 2016 and inserting 2018. 6.Reservation of funds to improve the interstate placement of childrenSection 437(b) of the Social Security Act (42 U.S.C. 629g(b)) is amended by adding at the end the following:
			
 (4)Improving the interstate placement of childrenThe Secretary shall reserve $5,000,000 of the amount made available for fiscal year 2018 for providing funding under subsection (g), and the amount so reserved shall remain available through fiscal year 2022..
		Passed the House of Representatives June 20, 2017.Karen L. Haas,Clerk.
